Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1 and 4 is the inclusion of the limitations of 

“the leakage detector is configured to perform a leakage diagnosis of the first region depending on the pressure in the first region while an internal combustion engine is stopped; and the leakage detector is configured to perform a leakage diagnosis of the second region depending on a pressure change in the second region when the gas moving device applies a negative pressure to the second region in a state where the interior of the treatment system is sealed by the sealing system, while the internal combustion engine is being operated.” in claim 1 and 

“determine leakage from the first region based on the pressure in the first region while an internal combustion engine is stopped; and determine leakage from the second region based on a pressure change in the second region when the gas moving device applies a negative pressure to the second region in a state where the interior of the treatment system is sealed by the sealing system, while the internal combustion engine is being operated.” in claim 4 that the prior art of record neither taught nor suggested.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747